— In a matrimonial action, the defendant wife appeals from (1) stated portions of a judgment of the Supreme Court, Nassau County, entered March 11, 1976, which, after a nonjury trial,. inter alia, granted plaintiff-respondent a divorce on the ground of cruel and inhuman treatment, and (2) an order of the same court, dated June 28, 1976, which denied her motion to vacate the said judgment and for a new trial on the ground of newly discovered evidence. Judgment affirmed insofar as appealed from and order affirmed, without costs or disbursements. The trial court’s determination is justified by the record on this appeal. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.